Exhibit 10.1

 

REGISTRATION RIGHTS AGREEMENT

 

THIS REGISTRATION RIGHTS AGREEMENT (this “Agreement”) is made and entered into
as of December 15, 2014, by and between STR Holdings, Inc., a Delaware
corporation (the “Company”), and Zhen Fa New Energy (U.S.) Co., Ltd., a Nevada
corporation (the “Stockholder”).  Each of the Company and the Stockholder may be
referred to in this Agreement as a “Party,” and, collectively, as the
“Parties.”  Capitalized terms used but not otherwise defined herein have the
meanings assigned such terms in Section 9 of this Agreement.

 

A.                                    The Company and the Stockholder are
parties to that certain Stock Purchase Agreement, dated as of August 11, 2014
(the “Purchase Agreement”), pursuant to which the Stockholder is purchasing an
aggregate of 27,632,130 shares of Common Stock of the Company (the “Purchased
Shares”).

 

B.                                    In connection with the transactions
contemplated by the Purchase Agreement, and pursuant to the terms of the
Purchase Agreement, the Parties desire to enter into this Agreement in order to
grant to the Stockholder and certain of its permitted transferees certain demand
and piggyback registration rights covering the Purchased Shares, all in
accordance with the terms and conditions set forth below.

 

NOW, THEREFORE, in consideration of the mutual covenants contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the Company and the Stockholder hereby agree as follows:

 

1.                                      Demand Registrations.

 

(a)                                 Short-Form Registrations.  At any time after
twelve (12) months following the date hereof, each Holder may request
registration under the Securities Act of all or any portion of its Registrable
Securities on Form S-3 or any successor form (each, a “Short-Form
Registration”), which may, if so requested, be a “shelf” registration under Rule
415 under the Securities Act.  Each request for a Short-Form Registration shall
specify the number of Registrable Securities requested to be registered.

 

(b)                                 Long-Form Registrations.  At any time that a
Holder is then eligible to request registration under the Securities Act of all
or any portion of its Registrable Securities but where Short-Form Registration
pursuant to Section 1(a) of this Agreement is not available to be used by the
Company in respect of such proposed registration, but in no event earlier than
twelve (12) months following the date hereof, each Holder shall be entitled to
request a registration on Form S-1 or any similar form (each, a “Long-Form
Registration”)A registration shall not count as one of the permitted Long-Form
Registrations unless and until a registration statement relating thereto has
become effective under the Securities Act and each requesting Holder is able to
register and sell at least fifteen percent (15%) of its Registrable Securities
thereunder.

 

(c)                                  Priority on Demand Registration.  Holders
shall have the right to request that a Demand Registration be effected as an
underwritten offering at any time, subject to this

 

1

--------------------------------------------------------------------------------


 

Section 1 by delivering to the Company a notice setting forth such request and
the number of Registrable Securities sought to be disposed of by such Holder in
such underwritten offering.  All Holders proposing to participate in such
underwriting shall (i) enter into an underwriting agreement in customary form
with the underwriter(s) selected for such underwriting by a Majority-in-Interest
of the Registrable Securities included in such offering, which underwriter(s)
shall be reasonably acceptable to the Company, provided that, with respect to
such underwriting agreement or any other documents reasonably required under
such agreement, (A) no Holder shall be required to make any representation or
warranty with respect to or on behalf of the Company or any other stockholder of
the Company and (B) the liability of any Holder shall be limited as provided in
Section 6(b) hereof, and (ii) complete and execute all questionnaires,
powers-of-attorney, indemnities, opinions and other documents required under the
terms of such underwriting agreement.   If the managing underwriter(s) for an
underwritten offering advise(s) the Company and the Holders in writing that the
dollar amount or number of Registrable Securities which the Holders desire to
sell, taken together with all other Common Stock or other securities which the
Company desires to sell and the Common Stock or other securities, if any, as to
which registration has been requested pursuant to written contractual piggyback
registration rights held by other stockholders of the Company, if any, who
desire to sell or otherwise, exceeds the maximum dollar amount or maximum number
of securities that can be sold in such offering without adversely affecting the
proposed offering price, the timing, the distribution method, or the probability
of success of such offering (such maximum dollar amount or maximum number of
securities, as applicable, the “Maximum Threshold”), then the Company shall
include in such registration:  (1) first, the Registrable Securities (pro rata
in accordance with the number of Registrable Securities which such Holders have
requested be included in such underwritten offering, regardless of the number of
Registrable Securities or other securities held by each such Person) that can be
sold without exceeding the Maximum Threshold; (2) second, to the extent that the
Maximum Threshold has not been reached under the foregoing clause (1), the
Common Stock or other securities that the Company desires to sell that can be
sold without exceeding the Maximum Threshold; (3) third, to the extent that the
Maximum Threshold has not been reached under the foregoing clauses (1) and (2),
the Common Stock or other securities for the account of other Persons that the
Company is obligated to register pursuant to written contractual arrangements,
if any, with such Persons and that can be sold without exceeding the Maximum
Threshold; and (4) fourth, to the extent that the Maximum Threshold has not been
reached under the foregoing clauses (1), (2) and (3), the Common Stock that
other stockholders desire to sell that can be sold without exceeding the Maximum
Threshold to the extent that the Company, in its sole discretion, wishes to
permit such sales pursuant to this clause (4).

 

A request for an underwritten offering may be withdrawn by Holders of a majority
of the Registrable Securities proposed to be included in such offering prior to
the consummation thereof, and, in such event, such withdrawal shall not be
treated as a request for an underwritten offering which shall have been effected
pursuant to the immediately preceding paragraph.  In no event will a Demand
Registration count as a Demand Registration unless at least fifty percent (50%)
of all Registrable Securities requested to be registered in such Demand
Registration by the Holders initiating such Demand Registration are, in fact,
registered in such registration.

 

2

--------------------------------------------------------------------------------


 

(d)                                 The Company shall not be obligated to effect
(i) more than five Long-Form Registrations, (ii) more than one Demand
Registration (including any underwritten offering) during any nine-month period
or (iii) any Demand Registration unless the number of Registrable Securities
sought to be registered on such Registration Statement is at least 1,000,000
shares (subject to adjustment for any stock dividend or stock split or in
connection with an exchange or combination of shares, recapitalization, merger,
consolidation or other reorganization); provided, however, that if the aggregate
amount of Registrable Securities shall be less than 1,000,000 shares (subject to
adjustment for any stock dividend or stock split or in connection with an
exchange or combination of shares, recapitalization, merger, consolidation or
other reorganization) the Company shall, upon request by the Holders, register
such amount of Registrable Securities on one Registration Statement.

 

(e)                                  If the filings contemplated herein are not
permitted under the rules and regulations promulgated by the Securities and
Exchange Commission or by any Commission Guidance, then within thirty (30) days
after a written request by one or more Holders to register for resale any
additional Registrable Securities owned by such Holders that have not been
registered for resale on a “shelf” Registration Statement, the Company shall
file a Registration Statement similar to the Registration Statement then
effective (each, a “Follow-On Registration Statement”), to register for resale
100%, or such portion as permitted by Commission Guidance (provided that the
Company shall use commercially reasonable efforts to advocate with the
Securities and Exchange Commission for the registration of all or the maximum
number of the Registrable Securities as permitted by Commission Guidance), of
such additional Registrable Securities. The Company shall give written notice of
the filing of the Follow-On Registration Statement at least twenty-five (25)
days prior to filing the Follow-On Registration Statement to all Holders (the
“Follow-On Registration Notice”) and shall include in such Follow-On
Registration Statement all such additional Registrable Securities with respect
to which the Company has received written requests for inclusion therein within
twenty (20) days after sending the Follow-On Registration Notice. 
Notwithstanding the foregoing, the Company shall not be required to file a
Follow-On Registration Statement (i) if it has filed a Follow-On Registration
Statement within the prior six-month period, or (ii) if the aggregate amount of
additional Registrable Securities requested to be registered on such Follow-On
Registration Statement is less than 1,000,000 shares (subject to adjustment for
any stock dividend or stock split or in connection with an exchange or
combination of shares, recapitalization, merger, consolidation or other
reorganization).  The Company shall use commercially reasonable efforts to cause
such Follow-On Registration Statement to be declared effective as promptly as
practicable after filing such Follow-On Registration Statement.

 

(f)                                   Notwithstanding any other provision of
this Agreement, if any Commission Guidance sets forth a limitation of the number
of Registrable Securities to be registered on a particular Registration
Statement (notwithstanding the Company’s commercially reasonable efforts to
advocate with the Securities and Exchange Commission for the registration of all
or a greater number of Registrable Securities), then, unless otherwise directed
in writing by a Holder as to its Registrable Securities, the amount of
Registrable Securities to be registered on

 

3

--------------------------------------------------------------------------------


 

such Registration Statement will be reduced pro rata among the Holders based on
the total number of unregistered Registrable Securities held by such Holders.

 

2.                                      Piggyback Registrations.

 

(a)                                 Right to Piggyback.  Whenever the Company
proposes to register any of its securities under the Securities Act, and the
registration form proposed to be used may be used to register the resale of
Registrable Securities (each, a “Piggyback Registration”), the Company shall
give prompt written notice (in any event at least ten (10) Business Days prior
to the anticipated filing date of the Registration Statement relating to such
registration) to each Holder of its intention to effect such a registration and
shall use its commercially reasonable efforts to include in such registration
all Registrable Securities with respect to which the Company has received a
written request from each Holder for inclusion therein within five (5) Business
Days following such Holder’s receipt of the Company’s notice.  All Holders
proposing to distribute their securities through a Piggyback Registration that
involves an underwriter(s) shall enter into an underwriting agreement in
reasonable and customary form with the underwriter(s) selected for such
Piggyback Registration, provided that with respect to such underwriting
agreement or any other documents reasonably required under such agreement, (i)
no Holder shall be required to make any representation or warranty with respect
to or on behalf of the Company or any other stockholder of the Company and (ii)
the liability of any Holder shall be limited as provided in Section 6(b) hereof
and (iii) each Holder shall complete and execute all questionnaires,
powers-of-attorney, indemnities, opinions and other documents reasonably
required under the terms of such underwriting agreement.  No registration
effected under this Section 2 shall relieve the Company of its obligations to
effect a Demand Registration required by Section 1. If at any time after giving
notice of its intention to register any Company securities pursuant to this
Section 3(a) and prior to the effective date of the registration statement filed
in connection with such registration, the Company shall determine for any reason
not to register such securities, the Company shall give notice to all of the
Holders participating in such Piggyback Registration and, thereupon, shall be
relieved of its obligation to register any Registrable Securities in connection
with such registration.

 

(b)                                 Reduction of Offering.  If the managing
underwriter(s) for a Piggyback Registration that is to be an underwritten
offering advises the Company and the Holders that in their opinion the dollar
amount or number of Common Stock or other securities which the Company desires
to sell, taken together with Common Stock or other securities, if any, as to
which registration has been demanded pursuant to written contractual
arrangements with third parties, if any, the Registrable Securities as to which
registration has been requested under this Section 2, and the Common Stock or
other securities as to which registration has been requested pursuant to the
written contractual piggyback registration rights of other stockholders of the
Company, exceeds the Maximum Threshold, then the Company shall include in any
such registration:

 

(i)                                     If the registration is undertaken for
the Company’s account:  (A)  first, the Common Stock or other securities that
the Company desires to sell that can be sold without exceeding the Maximum
Threshold, and (ii)  second, to the

 

4

--------------------------------------------------------------------------------


 

extent that the Maximum Threshold has not been reached under the foregoing
clause (A), the Registrable Securities and the Common Stock or other securities
proposed to be sold for the account of other Persons that the Company is
obligated to register pursuant to any written contractual piggyback registration
rights with such Persons and that can be sold without exceeding the Maximum
Threshold (pro rata in accordance with the number of Registrable Securities and
Common Stock or other securities which such Holders and other Persons have
requested be included in such underwritten offering, regardless of the number of
Registrable Securities and Common Stock or other securities held by each such
Holder or other Person), and

 

(ii)                                  If the registration is a “demand”
registration undertaken at the demand of one or more Persons other than the
Company and any Holder, (A)  first, the Common Stock or other securities for the
account of such demanding Persons that can be sold without exceeding the Maximum
Threshold; (B)  second, to the extent that the Maximum Threshold has not been
reached under the foregoing clause (A), the Common Stock or other securities
that the Company desires to sell that can be sold without exceeding the Maximum
Threshold; and (C)  third, to the extent that the Maximum Threshold has not been
reached under the foregoing clauses (A) and (B), the Registrable Securities and
the Common Stock or other securities proposed to be sold for the account of
other Persons that the Company is obligated to register pursuant to any written
contractual piggyback registration rights with such Persons and that can be sold
without exceeding the Maximum Threshold (pro rata in accordance with the number
of Registrable Securities and Common Stock or other securities which such
Holders and other Persons have requested be included in such underwritten
offering, regardless of the number of Registrable Securities and Common Stock or
other securities held by each such Holder or other Person).

 

(c)                                  Selection of Underwriters.  If any
Piggyback Registration is an underwritten primary offering, the investment
banker(s) and manager(s) for the offering shall be selected by the Company.

 

3.                                      Market Standoff Agreement.

 

(a)                                 The Company (i) shall not effect any public
sale or distribution of its equity securities, or any securities convertible
into or exchangeable or exercisable for such securities, during the period
beginning on the date the Company receives a request for an underwritten
offering from any Holder and continuing until sixty (60) days after the
commencement of an underwritten offering, unless the underwriters managing the
registered public offering otherwise agree after consultation with a
Majority-in-Interest, and (ii) shall cause each executive officer and director
of the Company and each holder of its Common Stock, or any securities
convertible into or exchangeable or exercisable for such Common Stock, purchased
from the Company at any time after the date of this Agreement (other than in a
registered public offering) to agree not to effect any public sale or
distribution (including sales pursuant to Rule 144 under the Securities Act) of
any such securities during such period (except as part of

 

5

--------------------------------------------------------------------------------


 

such underwritten registration, if otherwise permitted), unless the underwriters
managing the registered public offering otherwise agree.

 

(b)                                 Each Holder of Registrable Securities agrees
that in connection with any public offering of the Company’s equity securities,
or any securities convertible into or exchangeable or exercisable for such
securities, and upon the request of the managing underwriter(s) in such
offering, such Holder shall not, without the prior written consent of such
managing underwriter(s), during the period commencing on the date that is ten
(10) days prior to the consummation of such offering and continuing until sixty
(60) days after the commencement of an underwritten offering, (i) offer, pledge,
sell, contract to sell, grant any option or contract to purchase, purchase any
option or contract to sell, hedge the beneficial ownership of or otherwise
dispose of, directly or indirectly, any shares of Common Stock or any securities
convertible into, exercisable for or exchangeable for shares of Common Stock
(whether such shares or any such securities are then owned by the Holder or are
thereafter acquired), or (ii) enter into any swap or other arrangement that
transfers to another, in whole or in part, any of the economic consequences of
ownership of such securities, whether any such transaction described in clause
(i) or (ii) above is to be settled by delivery of Common Stock or such other
securities, in cash or otherwise. The foregoing provisions of this Section
3(b) shall not apply to sales of Registrable Securities to be included in such
offering pursuant to Sections 1 and 2, and shall be applicable to the holders of
Registrable Securities only if all executive officers and directors of the
Company and each holder of its Common Stock, or any securities convertible into
or exchangeable or exercisable for such Common Stock, purchased from the Company
at any time after the date of this Agreement are subject to the same
restrictions. Each holder of Registrable Securities agrees to execute and
deliver such other agreements as may be reasonably requested by the Company or
the managing underwriter which are consistent with the foregoing or which are
necessary to give further effect thereto. Notwithstanding anything to the
contrary contained in this Section 3(b), each holder of Registrable Securities
shall be released, pro rata, from any lock-up agreement entered into pursuant to
this Section 3(b) in the event and to the extent that the managing underwriter
or the Company permit any discretionary waiver or termination of the
restrictions of any lock-up agreement pertaining to any executive officer,
director or other holder of Common Stock.

 

4.                                      Registration Procedures.

 

(a)                                 Whenever the Holder has requested that any
Registrable Securities be registered pursuant to this Agreement, the Company
shall use commercially reasonable efforts to effect the registration and the
sale of such Registrable Securities in accordance with the Holder’s intended
method of disposition thereof, and pursuant thereto the Company shall as
expeditiously as possible:

 

(i)                                     (A) prepare and file with the Securities
and Exchange Commission a Registration Statement with respect to such
Registrable Securities as soon as reasonably practicable, but in any event
within thirty (30) days following the date of a demand for registration pursuant
to Section 1(a) or Section 1(b) of this Agreement, as applicable, and (B) use
commercially reasonable efforts to cause such Registration Statement (1) to

 

6

--------------------------------------------------------------------------------


 

become effective as soon as practicable, and in any event within ninety (90)
days, following the date of filing such Registration Statement (provided that
before filing a Registration Statement or prospectus or any amendments or
supplements thereto, the Company shall furnish to one counsel selected by
Holders of a majority of the Registrable Securities proposed to be included
therein copies of all such documents proposed to be filed, which documents shall
be subject to the review and comment of such counsel) and (2) to remain
effective and in compliance with the provisions of the Securities Act until all
Registrable Securities (and any other securities, if applicable) covered by such
Registration Statement have been disposed of in accordance with the intended
method(s) of distribution set forth in such Registration Statement or such
securities have been withdrawn;

 

(ii)                                  respond to written comments received from
the Securities and Exchange Commission upon a review of any Registration
Statement in a timely manner;

 

(iii)                               notify each Holder of the effectiveness of
each Registration Statement filed hereunder; by 9:30 a.m. (New York time) on the
second Business Day following such effectiveness, file with the Securities and
Exchange Commission in accordance with Rule 424 under the Securities Act the
final prospectus to be used in connection with sales pursuant to such
Registration Statement; and prepare and file with the Securities and Exchange
Commission such amendments and supplements to such Registration Statement and
the prospectus used in connection therewith, and otherwise take such actions, as
may be necessary to keep such Registration Statement effective until the earlier
of (A) the date as of which each Holder may sell all of the Registrable
Securities covered by such Registration Statement pursuant to Rule 144 under the
Securities Act without limitation, restriction or condition thereunder, and (B)
the date on which all of such Registrable Securities have been disposed of by
each Holder, and comply with the provisions of the Securities Act with respect
to the disposition of all securities covered by such Registration Statement
during such period in accordance with the intended methods of disposition by the
sellers thereof set forth in such Registration Statement;

 

(iv)                              furnish to each Holder such number of copies
of such Registration Statement, each amendment and supplement thereto, the
prospectus included in such Registration Statement (including each preliminary
prospectus) and such other documents as the Holders may reasonably request in
order to facilitate the disposition of the Registrable Securities owned by each
Holder;

 

(v)                                 if applicable, use commercially reasonable
efforts to register or qualify the shares covered by such Registration Statement
under such other securities or blue sky laws of such jurisdictions as each
Holder shall reasonably request and do any and all other acts and things which
may be reasonably necessary or advisable to enable each Holder to consummate the
disposition in such jurisdictions of the Registrable Securities owned by such
Holder (provided that the Company shall not be required to (A) qualify generally
to do business in any jurisdiction where it would not otherwise be

 

7

--------------------------------------------------------------------------------


 

required to qualify but for this subparagraph, (B) subject itself to taxation in
any such jurisdiction or (C) consent to general service of process in any such
jurisdiction);

 

(vi)                              notify each Holder at any time when a
prospectus relating thereto is required to be delivered under the Securities
Act, of the happening of any event as a result of which the prospectus included
in such Registration Statement contains an untrue statement of a material fact
or omits any fact necessary to make the statements therein not misleading, and,
as expeditiously as possible following the happening of such event, prepare a
supplement or amendment to such prospectus so that, as thereafter delivered to
the purchasers of such Registrable Securities, such prospectus shall not contain
an untrue statement of a material fact or omit to state any fact necessary to
make the statements therein not misleading;

 

(vii)                           without limiting any obligations of the Company
under the Purchase Agreement, use its commercially reasonable efforts to (x)
cause all such Registrable Securities to be listed on each securities exchange
on which similar securities issued by the Company are then listed, if any, if
the listing of such Registrable Securities is then permitted under the rules of
such exchange or (y) secure a designation and quotation of all of the
Registrable Securities covered by each Registration Statement on the OTC
Bulletin Board;

 

(viii)                        provide a transfer agent and registrar for all
such Registrable Securities not later than the effective date of such
Registration Statement;

 

(ix)                              enter into such customary agreements
(including underwriting agreements in customary form) and take all such other
actions as the Holders or the underwriters, if any, reasonably request in order
to expedite or facilitate the disposition of such Registrable Securities
(including effecting a stock split or a combination of shares);

 

(x)                                 make available for inspection by any
underwriter participating in any disposition pursuant to such Registration
Statement and any attorney, accountant or other agent retained by any such
seller or underwriter, all financial and other records, pertinent corporate
documents and properties of the Company, and cause the Company’s officers,
directors, employees and independent accountants to supply all information
reasonably requested by any such seller, underwriter, attorney, accountant or
agent in connection with such Registration Statement;

 

(xi)                              otherwise use commercially reasonable efforts
to comply with all applicable rules and regulations of the Securities and
Exchange Commission, and make available to its security holders, as soon as
reasonably practicable, an earnings statement covering the period of at least
twelve (12) months beginning with the first day of the Company’s first full
calendar quarter after the effective date of the Registration Statement, which
earnings statement shall satisfy the provisions of Section 11(a) of the
Securities Act and Rule 158 thereunder, and which requirement will be deemed
satisfied if the Company timely files complete and accurate information on Forms
10-Q and 10-K and

 

8

--------------------------------------------------------------------------------


 

Current Reports on Form 8-K under the Exchange Act and otherwise complies with
Rule 158 under the Securities Act;

 

(xii)                           in the event of the issuance of any stop order
suspending the effectiveness of a Registration Statement, or of any order
suspending or preventing the use of any related prospectus or suspending the
qualification of any Common Stock included in such Registration Statement for
sale in any jurisdiction, the Company shall use commercially reasonable efforts
promptly to obtain the withdrawal of such order;

 

(xiii)                        use commercially reasonable efforts to cause such
Registrable Securities covered by such Registration Statement to be registered
with or approved by such other governmental agencies or authorities as may be
necessary to enable the Holders thereof to consummate the disposition of such
Registrable Securities;

 

(xiv)                       permit any Holder who, in the reasonable judgment of
the Company upon the advice of counsel, might be deemed to be an underwriter or
controlling person of the Company, and, if applicable, any underwriter, a cold
comfort letter from the Company’s independent public accountants in customary
form and covering such matters of the type customarily covered by cold comfort
letters as the Holders of a majority of the Registrable Securities being sold
reasonably request (provided that such Registrable Securities constitute at
least ten percent (10%) of the securities covered by such Registration
Statement); and

 

(xv)                          cooperate with each Holder and any broker or
dealer through which any such Holder proposes to sell its Registrable Securities
in effecting a filing with FINRA pursuant to FINRA Rule 5110 as requested by
such Holder.

 

(b)                                 Each Holder has requested that any
Registrable Securities be registered pursuant to this Agreement shall deliver to
the Company such requisite information with respect to itself and its
Registrable Securities as the Company may reasonably request for inclusion in
the Registration Statement (and the prospectus included therein) as is necessary
to comply with all applicable rules and regulations of the Securities and
Exchange Commission, and that it will promptly notify the Company of any
material changes in the information set forth in the Registration Statement
furnished by or regarding the Holder or its plan of distribution.

 

(c)                                  The Holders shall not effect sales of the
shares covered by the Registration Statement (i) prior to the withdrawal of any
stop order suspending the effectiveness of the Registration Statement, or of any
order suspending or preventing the use of any related prospectus or suspending
the registration or qualification of any Registrable Securities included in the
Registration Statement for sale in any jurisdiction where such shares had
previously been registered or qualified or (ii) after receipt of facsimile or
other written notice from the Company instructing such Holders to suspend sales
to permit the Company to correct or update the Registration Statement or
prospectus until such Holder receives copies of a supplemented or amended
prospectus that corrects the misstatement(s) or omission(s) referred to above
and receives notice that any required post-effective amendment has become
effective.

 

9

--------------------------------------------------------------------------------


 

(d)                                 At any time during the term of this
Agreement, the Company may determine, in the good faith judgment of its Board of
Directors, after consultation with the Company’s legal counsel, that offers and
sales under the Registration Statement shall be suspended if (i) it is in the
best interests of the Company not to disclose the existence of material facts
surrounding any proposed or pending acquisition, disposition, strategic alliance
or financing transaction involving the Company, the existence of which the
Company has a bona fide business purpose for keeping confidential and the
nondisclosure of which in the Registration Statement would reasonably be
expected to cause the Registration Statement to fail to comply with applicable
disclosure requirements.  Immediately upon making such a determination, the
Company shall give notice of such determination to the Holders of such
Registrable Securities, upon receipt of which each such Holder agrees that it
will immediately discontinue offers and sales of Registrable Securities under
the Registration Statement until such Holder receives copies of a supplemented
or amended prospectus that corrects the misstatement(s) or omission(s) referred
to above and receives notice that any post-effective amendment has become
effective; provided, that the Company may delay, suspend or withdraw the
Registration Statement for such reason for no more than two times during any
twelve (12)  consecutive month period and the duration of any such delay,
suspension or withdrawal shall not exceed ninety (90) days in the aggregate in
any twelve (12) consecutive month period.

 

10

--------------------------------------------------------------------------------


 

5.                                      Registration Expenses.  All expenses
(other than Selling Expenses) incident to the Company’s performance of or
compliance with this Agreement, including without limitation all registration
and filing fees, fees and expenses of compliance with securities or blue sky
laws, printing expenses, messenger and delivery expenses, fees and disbursements
of custodians, and fees and disbursements of counsel for the Company and
independent certified public accountants, underwriters (excluding fees,
discounts and commissions) and other persons retained by the Company, and
reasonable fees and expenses of one counsel for the Holders in connection with
any Demand Registration or Piggyback Registration (all such expenses being
herein called “Registration Expenses”), shall be borne by the Company.  The
Company shall not be liable for any Selling Expenses. As used herein, the term
“Selling Expenses” shall mean, collectively, any selling commissions, discounts
or brokerage fees. Selling Expenses shall be borne by the respective seller
thereof, in proportion to the respective number of shares of Registrable
Securities sold by each of them.

 

6.                                      Holder’s Obligations.  Each Holder
covenants and agrees that, in the event the Company informs such Holder in
writing that it does not satisfy the conditions specified in Rule 172 and, as a
result thereof, such seller is required to deliver a prospectus in connection
with any disposition of Registrable Securities, it will comply with the
prospectus delivery requirements of the Securities Act as applicable to it
(unless an exemption therefrom is available) in connection with sales of
Registrable Securities pursuant to the Registration Statement, and shall sell
the Registrable Securities only in accordance with a method of distribution
described in the Registration Statement.

 

7.                                      Indemnification.

 

(a)                                 The Company shall indemnify, to the extent
permitted by applicable law, each Holder, its officers, directors, partners,
managers, members, investment managers, employees, affiliates, agents and
representatives, and each Person who controls each Holder (within the meaning of
the Securities Act) against all losses, claims, damages, liabilities and
expenses (including reasonable legal expenses) arising out of or based upon
(i) any untrue or alleged untrue statement of material fact contained in (or
incorporated by reference therein) any Registration Statement, free writing
prospectus, prospectus or preliminary prospectus, filing under any state
securities (or blue sky) law or any amendment thereof or supplement thereto or
any omission or alleged omission of a material fact required to be stated
therein or necessary to make the statements therein not misleading, (ii) any
violation or alleged violation by the Company of the Securities Act, the
Exchange Act, any other law, including any state securities law, or any rule or
regulation thereunder relating to the offer or sale of the Registrable
Securities pursuant to a Registration Statement, or (iii) any breach or
violation of this Agreement; provided, however, that the Company shall not be
liable to any such indemnified party in any such case to the extent that
(A) such claim arises out of or is based upon any untrue statement or alleged
untrue statement of a material fact contained in (or incorporated by reference
therein) any Registration Statement, free writing prospectus, prospectus or
preliminary prospectus, filing under any state securities (or blue sky) law or
any amendment thereof or supplement thereto or any omission or alleged omission
of a material fact in reliance upon and in conformity with information furnished
to the Company by or on behalf of such indemnified party or its Affiliates

 

11

--------------------------------------------------------------------------------


 

specifically for use therein, or (B) such claim is related to the use by a
Holder or underwriter, if any, of an outdated or defective prospectus after such
party has received written notice from the Company that such prospectus is
outdated or defective.  In connection with an underwritten offering, the Company
shall indemnify such underwriters, their officers and directors and each Person
who controls such underwriters (within the meaning of the Securities Act) to the
same extent as provided above with respect to the indemnification of the holders
of Registrable Securities.

 

(b)                                 Each Holder shall, severally and not
jointly, to the extent permitted by applicable law, indemnify the Company, its
directors and officers and each Person who controls the Company (within the
meaning of Section 15 the Securities Act and Section 20 of the Exchange Act), to
the fullest extent permitted by applicable law, against any losses, claims,
damages, liabilities and expenses (including reasonable legal expenses) arising
out of or based upon any untrue or alleged untrue statement of material fact
contained in (or incorporated by reference therein) the Registration Statement,
free writing prospectus, prospectus or preliminary prospectus or any amendment
thereof or supplement thereto or any omission or alleged omission of a material
fact required to be stated therein or necessary to make the statements herein
not misleading, but only to the extent that such untrue statement or omission
was made in reliance upon and in conformity with any information furnished in
writing to the Company by such Holder or its representatives by or on behalf of
such Holder expressly for use therein; provided that each Holder shall be liable
under this Section 6(b) of this Agreement (and otherwise) for only up to the
amount of net amount of proceeds actually received by each Holder as a result of
the sale of Registrable Securities pursuant to the Registration Statement giving
rise to such indemnification obligation.

 

(c)                                  Any Person entitled to indemnification
hereunder shall (i) give prompt written notice to the indemnifying party of any
claim with respect to which it seeks indemnification (provided that the failure
to give prompt notice shall not impair any Person’s right to indemnification
hereunder to the extent such failure has not prejudiced the indemnifying party)
and (ii) unless, in the Company’s reasonable judgment, a conflict of interest
between such indemnified and indemnifying parties may exist with respect to such
claim, permit such indemnifying party to assume the defense of such claim with
counsel reasonably satisfactory to the indemnified party.  After written notice
from the indemnifying party to the indemnified party of its election to assume
the defense of such claim, the indemnifying party shall not be subject to any
liability for any settlement subsequently made by the indemnified party without
its consent (but such consent shall not be unreasonably withheld, conditioned or
delayed).  An indemnifying party who is not entitled to, or elects not to,
assume the defense of a claim shall not be obligated to pay the fees and
expenses of more than one counsel for all parties indemnified by such
indemnifying party with respect to such claim, unless in the reasonable judgment
of the Company, a conflict of interest may exist between such indemnified party
and any other of such indemnified parties with respect to such claim, in which
case the indemnifying party shall be liable for the fees and expenses of one
additional firm of attorneys with respect to the indemnified parties. The
indemnifying party shall keep the indemnified party reasonably apprised at all
times as to the status of the defense or any settlement negotiations with
respect to

 

12

--------------------------------------------------------------------------------


 

such claim. No indemnifying party shall, without the prior written consent of
the indemnified party, consent to entry of any judgment or enter into any
settlement or other compromise which does not include as an unconditional term
thereof the giving by the claimant or plaintiff to such indemnified party of a
full release from all liability with respect to such claim.

 

(d)                                 The indemnification provided for under this
Agreement shall remain in full force and effect regardless of any investigation
made by or on behalf of the indemnified party or any officer, director, partner,
manager, member, investment manager, employee, affiliate, agent, representative
or controlling Person of such indemnified party and shall survive the transfer
of Registrable Securities.  The indemnity agreements contained herein shall be
in addition to (i) any cause of action or similar right of the indemnified party
against the indemnifying party or others, and (ii) any liabilities to which the
indemnifying party may be subject pursuant to the law.

 

(e)                                  If the indemnification provided for in this
Section 7 of this Agreement is unavailable to or is insufficient to hold
harmless an indemnified party under the provisions above in respect to any
losses, claims, damages or liabilities referred to therein, then the
indemnifying party shall contribute to the amount paid or payable by such
indemnified party as a result of such losses, claims, damages or liabilities to
the fullest extent permitted by law; provided, however, that: (i) no Person
involved in the sale of Registrable Securities which Person is guilty of
fraudulent misrepresentation (within the meaning of Section 11(f) of the
Securities Act) in connection with such sale shall be entitled to contribution
from any Person who was not guilty of such fraudulent misrepresentation, and
(ii) contribution by each Holder shall be limited in amount to the net amount of
proceeds actually received by such Holder from the sale of such Registrable
Securities pursuant to the applicable Registration Statement, less the amount of
any damages that such Holder has otherwise been required to pay in connection
with such sale.

 

8.                                      Reports under the Exchange Act.  With a
view to making available to the each Holder the benefits of Rule 144 under the
Securities Act or any other similar rule or regulation of the Securities and
Exchange Commission that may at any time permit a Holder to sell securities of
the Company to the public without registration (“Rule 144”), at all times during
which there are Registrable Securities outstanding that have not been previously
(i) sold to or through a broker or dealer or underwriter in a public
distribution or (ii) sold in a transaction exempt from the registration and
prospectus delivery requirements of the Securities Act under
Section 4(1) thereof, in the case of either clause (i) or clause (ii) in such a
manner that, upon the consummation of such sale, all transfer restrictions and
restrictive legends with respect to such shares are removed upon the
consummation of such sale, the Company agrees to use its commercially reasonable
efforts to:

 

(a)                                 make and keep public information available,
as those terms are understood and defined in Rule 144;

 

(b)                                 file with the Securities and Exchange
Commission in a timely manner all reports and other documents required of the
Company under the Exchange Act, so long as the

 

13

--------------------------------------------------------------------------------


 

Company remains subject to such requirements and the filing of such reports and
other documents is required for the applicable provisions of Rule 144; and

 

(c)                                  furnish to each Holder so long as such
Holder owns Registrable Securities, promptly upon request, (i) a written
statement by the Company, if true, that it has complied with the reporting
requirements of Rule 144 and the Exchange Act, (ii) a copy of the most recent
annual or quarterly report of the Company and such other reports and documents
so filed by the Company, and (iii) such other information as may be reasonably
requested to permit each Holder to sell such securities pursuant to Rule 144
without registration.

 

9.                                      Preservation of Rights.  Without the
prior written consent of a Majority-in-Interest, the Company shall not, on or
after the date of this Agreement, (i) grant any registration rights to third
parties which are more favorable than or inconsistent with the rights granted
hereunder, or (ii) enter into any agreement, take any action, or permit any
change to occur, with respect to its securities that is inconsistent with or
violates or subordinates the rights expressly granted to each Holder in this
Agreement, such as (A) affecting the ability of each Holder to include the
Registrable Securities in a registration undertaken pursuant to this Agreement
or (B) affecting the marketability of such Registrable Securities in any such
registration (including effecting a stock split or a combination of shares).

 

10.                               Definitions.

 

“Affiliate” means (i) any Person that directly, or indirectly through one or
more intermediaries, controls, is controlled by or is under common control with
such other Person, (ii) any executive officer or general partner of such other
Person and (iii) any legal entity for which such Person acts as executive
officer or general partner, and “control” for these purposes means the direct or
indirect power to direct or cause the direction of the management and policies
of another Person, whether by operation of law or regulation, through ownership
of securities, as trustee or executor or in any other manner.

 

“Business Day” means any day on which the principal offices of the Securities
and Exchange Commission in Washington, DC are open to accept filings.

 

“Commission Guidance” means (i) any publicly available written guidance or
rule of general applicability of the Securities and Exchange Commission staff or
(ii) written comments, requirements or requests of the Securities and Exchange
Commission staff to the Company in connection with the review of a Registration
Statement.

 

“Common Stock” means the common stock, par value $0.01 per share, of the
Company, and includes all securities of the Company issued or issuable with
respect to such securities by way of a stock split, stock dividend, or in
exchange for or upon conversion of such shares or otherwise in connection with a
combination of shares, distribution, recapitalization, merger, consolidation, or
other corporate reorganization.

 

“Continuing Directors” has the meaning ascribed to such term in the Purchase
Agreement.

 

14

--------------------------------------------------------------------------------


 

“Demand Registration” means a Short-Form Registration or a
Long-Form Registration.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time, and the rules and regulations promulgated thereunder.

 

“FINRA” means the Financial Industry Regulatory Authority, and any agency or
authority succeeding to the functions thereof.

 

“Holder” means (i) the Stockholder in its capacity as a holder of record of
Registrable Securities, (ii) any Affiliate of the Stockholder that is a direct
or indirect transferee of Registrable Securities from the Stockholder or any
subsequent Holder and (iii) any direct or indirect transferee of transfer of not
less than twenty percent (20%) of the initial number of Registrable Securities
issued to the Stockholder at the closing of the Purchase Agreement from the
Stockholder or any subsequent Holder.

 

“Majority-in-Interest” means Holders of more than fifty percent (50%) of the
Registrable Securities.

 

“Person” means an individual, a partnership, a corporation, a limited liability
company, an association, a joint stock company, a trust, a joint venture, an
unincorporated organization or a governmental entity (or any department, agency
or political subdivision thereof).

 

“Registrable Securities” means (i) the Purchased Shares and any other shares of
Common Stock held by each Holder, whether on the date of this Agreement or
thereafter, and (ii) any other shares of Common Stock issued or issuable with
respect to the securities referred to in clause (i) by way of a stock dividend
or stock split or in connection with an exchange or combination of shares,
recapitalization, merger, consolidation or other reorganization; provided,
however, that in the case of a Permitted Assignee, “Registrable Securities”
shall not include any securities of the Company held by such Permitted Assignee
that were not transferred to such Permitted Assignee in a Permitted Assignment. 
For purposes of this Agreement, a Person shall be deemed to be a holder of
Registrable Securities whenever such Person has the right to acquire such
Registrable Securities (upon conversion or exercise, in connection with a
transfer of securities or otherwise, but disregarding any restrictions or
limitations upon the exercise of such right), whether or not such acquisition
has actually been effected.  As to any particular Registrable Securities, such
securities shall cease to be Registrable Securities when (A) a Registration
Statement covering such securities has been declared effective by the Securities
and Exchange Commission and such securities have been disposed of pursuant to
such effective Registration Statement, (B) such securities are sold under
circumstances in which all of the applicable conditions of Rule 144 (or any
similar provisions then in force) under the Securities Act are met, (C) such
securities are eligible for sale without registration pursuant to Rule 144 (or
any similar provisions then in force) under the Securities Act without
limitation thereunder on volume or manner of sale, (D) such securities are
otherwise transferred and such securities may be resold without subsequent
registration under the Securities Act, (E) such securities shall have ceased to
be outstanding, or (F) the stock certificates or evidences of book-entry
registration relating to such securities have had all restrictive legends
removed.

 

15

--------------------------------------------------------------------------------


 

“Registration Statement” means any registration statement of the Company which
covers any of the Registrable Securities pursuant to the provisions of this
Agreement, including the prospectus, amendments, and supplements to such
Registration Statement, including post-effective amendments, all exhibits and
all materials incorporated by reference in such Registration Statement.

 

“Securities Act” means the Securities Act of 1933, as amended from time to time,
and the rules and regulations promulgated thereunder.

 

“Securities and Exchange Commission” means the United States Securities and
Exchange Commission, and any governmental body or agency succeeding to the
functions thereof.

 

11.                               Miscellaneous.

 

(a)                                 Remedies.  Each Party shall be entitled to
enforce its rights under any provision of this Agreement specifically to recover
damages caused by reason of any breach of any provision of this Agreement and to
exercise all other rights granted by applicable law.  The Parties agree and
acknowledge that money damages may not be an adequate remedy for any breach of
the provisions of this Agreement and that any Party may, in its sole discretion,
apply to any court of law or equity of competent jurisdiction (without posting
any bond or other security) for specific performance and for other injunctive
relief in order to enforce or prevent violation of the provisions of this
Agreement.

 

(b)                                 Termination. All rights and obligations of
the Company hereunder other than pursuant to Sections 5 and 7 hereof shall
terminate on the date on which no Registrable Securities are outstanding.

 

(c)                                  Amendments and Waivers.  Except as
otherwise provided herein, the provisions of this Agreement may be amended,
modified or waived only upon the prior written consent of the Company, a
Majority-in-Interest and any Holder that would be materially and
disproportionately affected by such an amendment or waiver. Notwithstanding
anything herein to the contrary, any amendment, modification or waiver prior to
the 2017 Annual Meeting of Stockholders of the Company will require the prior
written consent of a majority of the Continuing Directors, if any, on behalf of
the Company. The failure of any party to enforce any of the provisions of this
Agreement shall in no way be construed as a waiver of such provisions and shall
not affect the right of such party thereafter to enforce each and every
provision of this Agreement in accordance with its terms.

 

(d)                                 Assignment; No Third Party Beneficiaries. 
This Agreement and the rights, duties and obligations of the Company hereunder
may not be assigned or delegated by the Company in whole or in part. This
Agreement and the rights, duties and obligations of the Holders hereunder may be
freely assigned or delegated by such Holder in conjunction with and to the
extent of (i) any transfer of Registrable Securities to any Affiliate of
Stockholder, or (ii) any transfer of not less than twenty percent (20%) of the
initial number of Registrable Securities

 

16

--------------------------------------------------------------------------------


 

issued to the Stockholder at the closing (a “Permitted Assignment”) under the
Purchase Agreement to any Person (such Person, a “Permitted Assignee”) (subject
to any contractual obligation of such Holders to the contrary).  This Agreement
and the provisions hereof shall be binding upon and shall inure to the benefit
of each of the Parties and their respective permitted successors and assigns;
provided, however, that no such transfer or assignment shall be binding upon or
obligate the Company to any such assignee, and no such assignee shall be deemed
a Holder hereunder, unless and until the Company shall have received written
notice of such transfer or assignment as herein provided and a written agreement
of the assignee to be bound by the provisions of this Agreement.  This Agreement
is not intended to confer any rights or benefits on any Persons that are not
party hereto other than as expressly set forth in Section 7 and this
Section 11(d).

 

(e)                                  Severability.  Whenever possible, each
provision of this Agreement shall be interpreted in such manner as to be
effective and valid under applicable law, but if any provision of this Agreement
is held to be prohibited by or invalid under applicable law, such provision
shall be ineffective only to the extent of such prohibition or invalidity,
without invalidating the remainder of this Agreement.

 

(f)                                   Counterparts.  This Agreement may be
executed in one or more counterparts, all of which shall be considered one and
the same agreement and shall become effective when one or more counterparts have
been signed by each Party to this Agreement and delivered to the other Party, it
being understood that all Parties need not sign the same counterpart. 
Signatures delivered by electronic methods shall have the same effect as
signatures delivered in person.

 

(g)                                  Descriptive Headings.  The descriptive
headings of this Agreement are inserted for convenience only and do not
constitute a part of this Agreement.

 

(h)                                 Governing Law; Waiver of Jury Trial.  This
Agreement shall be governed by and construed in accordance with the internal
laws of New York applicable to parties residing in New York, without regard
applicable principles of conflicts of law.  Each Party irrevocably consents to
the exclusive jurisdiction of any court located within New York County, New
York, in connection with any matter based upon or arising out of this Agreement
or the matters contemplated hereby and it agrees that process may be served upon
it in any manner authorized by the laws of the State of New York for such
Persons and waives and covenants not to assert or plead any objection which it
might otherwise have to such jurisdiction and such process.  EACH PARTY TO THIS
AGREEMENT ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY WHICH MAY ARISE UNDER
THIS AGREEMENT IS LIKELY TO INVOLVE COMPLICATED AND DIFFICULT ISSUES, AND
THEREFORE, IT HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY RIGHT IT
MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY.  EACH PARTY TO THIS AGREEMENT CERTIFIES AND ACKNOWLEDGES THAT (I) NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH

 

17

--------------------------------------------------------------------------------


 

OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE EITHER OF
SUCH WAIVERS, (II) IT UNDERSTANDS AND HAS CONSIDERED THE IMPLICATIONS OF SUCH
WAIVERS, (III) IT MAKES SUCH WAIVERS VOLUNTARILY, AND (IV) IT HAS BEEN INDUCED
TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION 12(h).

 

(i)                                     Notices.  All notices and other
communications hereunder shall be in writing and shall be deemed duly delivered:
(i) upon receipt if delivered personally; (ii) three (3) Business Days after
being mailed by registered or certified mail, postage prepaid, return receipt
requested; (iii) one (1) Business Day after it is sent by commercial overnight
courier service; or (iv) upon transmission if sent via facsimile or electronic
mail with confirmation of receipt to the Parties to this Agreement at the
addresses set forth in the Purchase Agreement (or at such other address for a
Party as shall be specified upon like notice).

 

(j)                                    Rules of Construction.  The Parties agree
that they have each been represented by counsel during the negotiation,
preparation and execution of this Agreement (or, if executed following the date
hereof by counterpart, have been provided with an opportunity to review the
Agreement with counsel) and, therefore, waive the application of any law,
regulation, holding or rule of construction providing that ambiguities in an
agreement or other document will be construed against the Party drafting such
agreement or document.

 

(k)                                 Interpretation.  This Agreement shall be
construed in accordance with the following rules: (i) the terms defined in this
Agreement include the plural as well as the singular; (ii) all references in the
Agreement to designated “Sections” and other subdivisions are to the designated
sections and other subdivisions of the body of this Agreement; (iii) pronouns of
either gender or neuter shall include, as appropriate, the other pronoun forms;
(iv) the words “herein,” “hereof” and “hereunder” and other words of similar
import refer to this Agreement as a whole and not to any particular Section or
other subdivision; and (v) the words “includes” and “including” are not
limiting.

 

(l)                                     Language and Version.  This Agreement
may be executed in both English and Chinese.  If any conflict or other
inconsistency between the two language versions shall exist, the version written
in English shall prevail.

 

[Remainder of page intentionally left blank. Signature Pages Follow.

 

18

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties have executed this Registration Agreement on the
date first above written.

 

 

COMPANY:

 

 

 

STR Holdings, Inc.

 

 

 

 

By:

/s/ Robert S. Yorgensen

 

Name:

Robert S. Yorgensen

 

Title:

President and Chief Executive Officer

 

 

 

 

 

 

 

STOCKHOLDER:

 

 

 

Zhen Fa New Energy (U.S.) Co., Ltd.

 

 

 

 

By:

/s/ Cindy Lin

 

Name:

Cindy Lin

 

Title:

President

 

19

--------------------------------------------------------------------------------